Citation Nr: 1100916	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-26 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a left knee disorder, 
to include as secondary to right knee degenerative arthritis.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from January 1953 to January 1957.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In a June 2008 decision, a decision review officer granted 
service connection for right knee degenerative arthritis.  Thus, 
that issue is no longer on appeal.

In September 2010, the Veteran testified during a hearing before 
the undersigned Acting Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.  

The record was held open for 60 days following the Board hearing 
to provide the Veteran with additional time and opportunity to 
submit medical evidence.  In December 2010, the Veteran submitted 
additional evidence along with waivers of RO review.  The Board 
accepts this additional evidence for inclusion in the record on 
appeal.  See 38 C.F.R. § 20.1304 (2010).

The Veteran's claims were previously denied by the RO in an 
unappealed March 1991 rating decision.  However, relevant 
official service department records have been associated with the 
claims file since that time.  Thus, the Board will reconsider the 
claims on a de novo basis.  See 38 C.F.R. § 3.156 (2010).  

As the record reflects the Veteran's contention that his left 
knee disorder is secondary to his now service-connected right 
knee disability, the Board has characterized the issue as stated 
on the title page.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left knee 
disorder, to include as secondary to right knee degenerative 
arthritis, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's low back disorder had its onset in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for degenerative disc and joint 
disease of the lumbosacral spine, status post laminectomy have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the Board's favorable determination, no further 
discussion of VCAA compliance is needed at this time.  

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  If arthritis is manifested to a degree of 10 percent 
within one year after separation from service, the disorder may 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).   Service connection may be also granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the current disability and the in-service 
disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

The determination as to whether the requirements for service 
connection have been met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

In this case, the Veteran contends that his lumbar spine disorder 
had its onset in service.  Specifically, he asserts that he 
injured his back when he got tangled in some hoses while 
refueling aboard his ship late at night.

The service treatment records reflect complaints of low back 
pain.  An October 1954 consultation report shows past complaints 
of back pain but at that time range of motion was normal and 
there was no tenderness over the spinous process.  A December 
1954 consultation report reflects no improvement in back pain but 
negative physical findings.  A September 1955 treatment note 
reflects complaints of a sudden onset of back pain that afternoon 
while walking, with a history of several similar attacks over the 
past two and a half years.  A May 1956 hospital summary reflects 
a history of right knee pain associated with lumbar pain and that 
x-rays of the lumbar spine were normal.  An August 1956 
consultation report reflects tenderness over the L-S joint with 
slight limitation of forward flexion.  A September 1956 
consultation report reflects findings of hyperesthesia of the 
right L3-5 and S1 dermatomes but intact motor and straight leg 
raising, and a diagnosis of no evidence of disc disease.  A 
September 1956 hospital summary reflects complaints of right knee 
pain with associated back pain and stiffness.  A December 1956 
separation examination report reflects a normal clinical 
evaluation of the spine.  

Based on the foregoing, although the separation examination was 
normal, the service treatment records suggest the onset of a 
chronic low back disability during active duty.

Post service, an August 1973 private treatment note reflects a 
long history of back pain, suggesting a continuity of 
symptomatology since service.

At his April 2008 VA examination, the Veteran reported that 
during service he had been struck by a heavy hose on the right 
leg against some pipes while refueling at sea.  He subsequently 
developed low back and right leg pain.  He had received 
chiropractic treatment since leaving service and he underwent 
back surgery in 2000.  The examiner diagnosed degenerative disc 
and joint disease of the lumbosacral spine.  The examiner stated 
that the service treatment records were consistent with the 
Veteran's back condition at least as likely as not beginning 
during service and continuing as an ongoing problem.  The 
examiner noted that there were no medical records regarding the 
back between 1956 and 2006.  The examiner then stated that the 
Veteran did not have disc disease during his evaluations in 
service and thus it would be mere speculation to attribute disc 
disease to the problem the Veteran experienced in service.  The 
examiner observed that the Veteran developed a substantial amount 
of problems because of his disc disease and existing back pain 
since service.  The examiner then opined that it is as likely as 
not that the Veteran has had continued back pain without evidence 
of disc disease since service but that it would be mere 
speculation to determine at what point after leaving service his 
disc disease became the primary problem it is today.

In a May 2008 addendum, the above examiner stated that the 
Veteran's current symptoms are attributed to "failed laminectomy 
syndrome" and are still related to the degenerative changes he 
had the surgery for in 2000.  The examiner added that no 
degenerative changes were found in service to cause the back and 
leg symptoms.  The examiner concluded that it would be mere 
speculation to attribute the Veteran's current back symptoms to 
the conditions diagnosed and identified in service.

In an October 2010 letter, a private physician stated that he had 
been able to review a full copy of the Veteran's claims file and 
records of treatment from his civilian medical records and, based 
on this review, he believed that the Veteran's current low back 
condition was more likely than not related to his time in the 
service.

Given the above, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that his low back disorder had 
its onset in service.  Although the VA examiner was unable to 
relate the current low back disability to service without 
resorting to speculation, the examiner stated that the service 
treatment records were consistent with the Veteran's back 
condition beginning during service and being an ongoing problem.  
The private physician also indicated that the Veteran's back 
disorder began in service.  Moreover, the Veteran's contentions 
as to continuous symptomatology dating back to service are found 
credible here, as they are supported by his report of medical 
history given to his treatment provider in August 1973.

Accordingly, service connection for degenerative disc and joint 
disease of the lumbosacral spine status post laminectomy is 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for degenerative disc and joint disease of the 
lumbosacral spine status post laminectomy is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.


REMAND

At his Board hearing, the Veteran indicated that his left knee 
disorder was secondary to his now service-connected right knee 
degenerative arthritis.  There is no opinion of record as to this 
secondary relationship.  As a left knee disability may have 
developed due to the right knee disability, the RO should afford 
the Veteran a VA examination to determine whether the left knee 
disorder is etiologically related to the right knee degenerative 
arthritis.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

In addition, the RO has not provided the Veteran with proper VCAA 
notice on the secondary aspect of his claim.  Thus, corrective 
notice should be provided.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should send the Veteran and his 
representative a VCAA notice letter on the 
claim of entitlement to service connection 
for a left knee disorder, to include as 
secondary to right knee degenerative 
arthritis.  

2.  The RO should then schedule the Veteran 
for a VA orthopedic examination to determine 
the nature, extent, and etiology of his left 
knee disorder.  His claims file should be 
made available to and reviewed by the 
examiner in conjunction with the examination.  
All indicated tests should be conducted.  

The examiner should provide an opinion on 
whether it is at least as likely as not that 
the left knee disorder is etiologically 
related to the service-connected right knee 
degenerative arthritis.  

A complete rationale should be given for all 
opinions and conclusions.  If the examiner 
cannot respond without resorting to 
speculation, he or she should explain why a 
response would be speculative.

3.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


